EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, 15/179,839, was filed on June 10, 2016, and claims priority from Provisional Application 62/174,432, filed June 11, 2015.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowance is responsive to the Interview conducted on 19 February 2021, which was a response to the Advisory Action and Amendment After Final Office Action both dated February 9, 2021.  
Claims 1, 3, 5-7, and 9-18 are pending, of which claims 1 and 5 are independent.  
Claims 2, 4, 8, and 19-23 were previously cancelled. 
All pending claims have been examined on the merits.  

Drawings
The Replacement drawings filed on January 19, 2021 have been entered into the record.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Claim Interpretation
According to MPEP § 2173.05(a)(I): “When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).”  
Independent claims 1 and 5 have been amended to recite “across a back trace window”.  
The Examiner has interpreted the term “a back trace window” according to the disclosure in para. [0016], [0026], [0046], and [0061], of the substitute specification filed on January 11, 2017, and according to Figure 4 of the Replacement Figures filed on January 19, 2021.  
[0016] FIG. 4 illustrates data collected for a merchant where cards having fraudulent transactions have been used, the data organized into a back trace window in order to identify a merchant suspected of having a potential breach and to generate corresponding merchant risk  
[0026] In described embodiments, suspected merchants having a potential/suspected breach are identified (and merchant risk scores generated) based on transaction data that is organized around a back trace window (e.g., the back trace window may include a preceding 180 day period over which the transaction data is collected). Among other things, the data in the window reflects, for a specified merchant, whether there has been a fraudulent transaction reported for a card (a “claim”) on a given day (a claim date), if that card has been previously used at the specified merchant at any time during the back trace window (e.g., the preceding 180 day period). Thus, for purposes of constructing the back trace window, a “claim” is a card for which a fraudulent transaction is reported, and a “claim date” is the day that the fraudulent transaction is reported. The data in the window also reflects the total number of cards having reported fraudulent transaction (claims) reported that same day (on the claim date), if those cards were used at that same merchant at any time during the back trace window. The data in the window may further reflect, for purposes of calculating a risk score for a given merchant, a value representing the minimum or lowest number of different merchants at which any of those cards (with fraudulent transactions) have been used (such value referred to as a Minimum Exposed Risk Card or MERC value). As will be fully explained later, a smaller MERC value reflects a smaller number of merchants where a breach may have occurred, and thus a merchant involved in claims giving rise to a smaller MERC value (such as the merchant for which the back trace window was created) has a higher risk of being the source of the breach. 

[0046] In the back trace window example in FIG. 4, the claim activity associated with Backtracing Day 79 (referenced by arrow 410) represents a spike in claim activity that meets the above two requirements.

[0061] Turning now to FIG. 6, there is illustrated a process for determining a merchant risk score, such as the merchant risk score referenced at step 532 in FIG. 5. At step 610, the daily back traced data for each merchant that is accessed by the merchant risk system 140 (step 510, FIG. 5) is evaluated. The merchant risk system 140 determines the number of claims for that merchant during the previous 30 days, step 622 (such determined number is identified as value “A”). Next, at step 624 the merchant risk system 140 determines the total number of cards (all cards used to develop the data in the back trace window) that have no fraudulent transactions during the 180 day back trace window (such determined number is identified as value “B”).
 
The Examiner has interpreted the expression “across a back trace window” according to the disclosure in para. [0051], of the substitute specification filed on January 11, 2017, and according to Figure 4 of the Replacement Figures filed on January 19, 2021:
[0051] … Steps 510 through 524 are determined across all merchants having back traced data windows, and all of those merchants are ranked (as will be described shortly).





Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejection was withdrawn in the Interview Summary mailed on July 13, 2020.  The basis for the withdrawal was that features in the independent claims 1 and 5 are analogous to the "Example 42 - Method for Transmission of Notifications When Medical Records Are Updated" in the "Subject Matter Eligibility Examples: Abstract Ideas", dated 2019-01-07, (found online at https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf) which should be used in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
More specifically, “Example 42” passes Step 2A—Prong 2 of the Alice Test ("Integrated into a Practical Application?"). According to the description of “Example 42”: 
"The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea)." 

Likewise, the independent claims 1 and 5 of the present application recite a specific improvement over prior art systems by allowing a merchant risksystem to access risk information of multiple customer’s credit card accounts (not limited to one credit card used in the purchase transaction), in a standardized format, as a supplement to risk info received from the issuer of a credit card that is used in the purchase transaction. 
Thus, the claim is patent eligible because it is "substantially more" than the recited judicial exception (abstract idea) of "accessing records and receiving updated info from other users". Therefore, the 101 rejection is withdrawn.
Also, according to the disclosure in the specification and Figure 4 as cited above, the claimed “back trace window” is both a specific data structure and also a specific graphic user interface (GUI) construct.

Re: Claim Rejections - 35 USC § 103 
The previously presented 35 USC § 103 rejections of the independent claims 1 and 5 have been overcome, due to applicant’s amendments to the claims. 
More specifically, none of the cited art in the previously presented prior art discloses the following combination of features (in combination with the rest of independent claim 1)
“wherein the multiple data items include a total number of cards having reported fraudulent transactions in a same day as the first card-not-present sale transaction and across a back trace window for the merchant”.
“identify, using the total number of cards having reported fraudulent transactions in the same day as the first card-not-present sale transaction and across the back trace window for the merchant a compromise period of time including a compromise start date and compromise end date”.
Independent claim 5 is allowable for the same reasons, and all dependent claims are allowable because they depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Ayal I. Sharon/
Examiner, Art Unit 3695
February 22, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 22, 2021